Title: To George Washington from Samuel Huntington, 29 February 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir
            Philadelphia Feby 29th 1780
          
          You will receive herewith enclosed a Letter from Genl Irwine of the 23d of January and an Act of Congress of this Day referring the same to the Commander in Chief to settle the Claim of Genl Irwine respecting Rank.
          You have also enclosed an Act of Congress of the 25th Instant, calling on the several States to procure their respective Quotas of Supplies for the ensuing Campaign. You will please to observe the Articles except Tobacco are to be collected and deposited in each State in such place as the Commander in Chief shall Judge most convenient.
          It is most earnestly to be desired that the several States may exert themselves and procure such Suplies and Magazines as may relieve the quarter master and Commissary General from their Embarrassments, and prevent any future Distress in the Army for Want of provision.
          I am favoured with yours of the 23d Inst. enclosing Gaines Newspaper. I have the honour to be with the highest respect your Excy’s hble servt
          
            Sam. Huntington President
          
        